Earl Warren: Number 101, William Vincent Vitarelli, Petitioner, versus Fred A. Seaton, et al. Mr. Laughlin you may proceed.
John G. Laughlin, Jr.: Mr. Chief Justice and may it please the court. The government has been unable to locate the original of the transcript of the hearing of June 22 and July 1 of 1954. Mr. Hynning has made available his copy of the transcript. This copy contains certain marginal comments that we will, as soon as practicable, delete and file with the Court at the earliest practicable movement.
Earl Warren: Thank you gentlemen.
John G. Laughlin, Jr.: On the subject of the hearing of July -- or June 22 and July 1, I would in fact advise the Court that the encyclopedia Britannica devotes a full page to transcendentalism without any reference to Black Mountain transcendentalism. Black Mountain is a range in the tribal area of West Pakistan. I hope the Court won't press me as to what is meant by transcendentalism but it will accept my word that it insofar as I am concerned it does not add a semblance or relevancy to the inquiry that was directed to Mr. Vitarelli.
Felix Frankfurter: I think we can stand that. Thanks Mr. Laughlin.
John G. Laughlin, Jr.: Mr. Justice Frankfurter I endeavor to enquire -- conform myself as to how many individuals were affected by the Court's decision in Cole versus Young, and with a very rough approximation was some 300 employees. I don't hold that out as in any sense being accurate but that's a rough approximation that I was able to come up with.
Felix Frankfurter: Can you supply -- the line between sensitive and insensitive -- non-sensitive areas, your figure is (Inaudible)
John G. Laughlin, Jr.: That is the figure that I was able to come up with now.
Earl Warren: Now what does the 300 represent? I missed a portion of it.
Felix Frankfurter: Employees removed from government employment pursuant to the act of August 26, 1950 in non -- who were holding at their time of removal non-sensitive positions.
Felix Frankfurter: Oh, you mean that were actually removed would require restoration to their position, is that what you mean?
John G. Laughlin, Jr.: That's right.
Felix Frankfurter: Well my question was a little broader than that, namely how many were potentially affected and that was turned into hundred or thousand.
John G. Laughlin, Jr.: Well certainly, I would agree that that would be quite -- quite true. By way of summation of my remarks yesterday, I would like to say that unlike the situation in Service v. Dulles and in Cole v. Young, additional removal from federal employment did not violate any procedural right conferred upon him by statute, or in our view, by regulation. If however, the regulations promulgated by the Department of Interior are deemed applicable to a removal of an at-will employee, then of course our position is that these -- these procedural requirements were strictly complied with. The only inquiry we feel that might be opened as to the sufficiency of this hearing is to the fairness. And of course the Court will have available if it deems that this is a necessary inquiry in the case to have available the full hearing and we trust and hope that it isn't all as bad as the excerpts of petitioner's counsel have made it out to be. If we are correct in our position that there was no invalidity as distinguished from a lack of authority, a statutory authority here, in petitioner's removal, then as I said yesterday we think it follows that there is no right to reinstatement in his former position. Or another reason we think that there is no present right to that -- to reinstatement because of the personal action which was taken in 1956. I should say that that notification of petitioner's termination bears the same date as the original notification and purports to affect his termination as of September 10, 1954.
Charles E. Whittaker: (Inaudible)
John G. Laughlin, Jr.: I think that that if the 1954 termination be deemed invalid, that the 1956 notification would not validate that removal. Petitioner's reference to the fact that the position formerly occupied by petitioner was converted to the competitive service on April 1st of 1956, in our view and as I think Mr. Justice Frankfurter made clear yesterday, becomes a relevance only in the event that there is a reinstatement of the petitioner. That would be an emolument of his office which presumably he would be entitled to, that is to have the High Commissioner of the Trust Territory exercise his discretion and either recommending or not recommending the petitioner for conversion from accepted to competitive status. Only in that event, even though that condition has been satisfied, would he be within the classified service so-called and eligible for the procedural protections of the Lloyd-La Follette Act. Well petitioner's main contention in this Court is that he is entailed to reinstatement and in pursuance of that position, he insists that only by reinstating him in his position can the badge of infamy which has been fastened upon him by the 1954 removal be rectified. We question whether that is a necessary element of relief and we point to the case of Peters v. Hobby which, as the court knows, was a loyalty case and where a reinstatement could not in the Court's judgment be granted to the petitioner there. There of course there was fixed 10 year of employment that had expired at the time of decision. But we think here that because of the status of this particular employee that we have an analogous problem, in the sense that he is and was at all times subject to removal at will and that to reinstate him in these circumstances would not add anything in the way of substantive relief that which is already been administratively accorded to him.
Earl Warren: Assuming Mr. Laughlin that he had never been properly discharged and this Court so -- this Court should so find and assuming also that Secretary of the Interior could fire him without cause if he was on a payroll, why shouldn't he be restored to his position at this time?
John G. Laughlin, Jr.: Well of course I think if the Court should hold that he has not been properly discharged, then restoration would be in order.
Earl Warren: If this Court should hold for any reason he had not been properly discharged, then he would be entitled to reinstatement?
John G. Laughlin, Jr.: If he had not been properly discharged in 1954 or 1956 --
Earl Warren: Yes.
John G. Laughlin, Jr.: -- then he would be entitled to reinstatement.
Earl Warren: Yes, well that's -- that's the point that I am --
Felix Frankfurter: When you say entitled, that would atomically follow, wouldn't it?
John G. Laughlin, Jr.: I think so from the prior decision of this Court that it would be necessary -
Speaker: Am I right in thinking that the 1956 discharge on its face did not reported his charging at that time, it reported his charging nunc pro tunc?
John G. Laughlin, Jr.: I think that's the only inference to be drawn from that nullification by -- by reason of the -- the backdating it to the original date of his termination.
Felix Frankfurter: Would that -- would that fall giving it such legal validity as it would be entitled to have if he didn't seek retroactive effect?
John G. Laughlin, Jr.: No in our view that is nevertheless entailed to prospective application --
Felix Frankfurter: Well, whatever he is entitled to prospectively would not be curtailed or limited or nullified by the fact that he did more than any of (Inaudible) would do.
John G. Laughlin, Jr.: I think that is correct if I understand --
Felix Frankfurter: That is if it -- if in 1956, they saw it retroactively to validate what was invalid in 1954, it couldn't be completely nugatory effect if it could have prospective effect.
John G. Laughlin, Jr.: No, I think that well we could not report by dating a notification of personnel action two years back that that discharge would become effective as of that time, but it might well can be suggested, that is the case here, that it might --
Felix Frankfurter: If it -- if it could, if properly praise the remark to the Court to give retroactive effect, it would be giving prospective effect if it's legally curtailed (Inaudible).
John G. Laughlin, Jr.: Well that is what we urge upon the Court, yes. We suggest that the judgment here should be according to the Court --
Charles E. Whittaker: (Inaudible) he would then be covered in Civil Service system and that he therefore is not automatically discharged without a cause, because he gets (Inaudible).
John G. Laughlin, Jr.: If the Court please, the conversion is of the position from --accepted status to competitive status. As is clear, I think the occupant of that position does not automatically convert from an accepted status to a competitive status. He must first qualify, second he must have the recommendation of the High Commissioner. Now until that -- those two conditions are satisfied, the occupant of that position, under civil service regulation, this is what they call a status quo employee, as such he is subject to summary removal in the same fashion that he remains an employee at will. So that -- and even -- even though he is permitted to remain in that position, a position in the competitive service, he is nevertheless subject to a summary termination.
Felix Frankfurter: Let's see if I understand that. Assume a man, who was a training specialist that Vitarelli was, assume a man was in that condition at the time that the position was covered in and therefore subject to civil service benefits. Would such a person automatically -- would such a person automatically be now under civil service protection in that position or would he have to be appointed as such under the new covering in civil service faith?
John G. Laughlin, Jr.: He would not be in the competitive service. He would not have to be appointed, if the Court please, there may be a technical difference, but he must be recommended by his -- the employing agency or in this case the High Commissioner of the --
Felix Frankfurter: But covering in the position does not necessitate that the chief should recommend him for the position?
John G. Laughlin, Jr.: That is right. It is incumbent upon the agency to recommend to a Civil Service Commission whether or not an individual employee is to be converted in to the civil service.
Charles E. Whittaker: (Inaudible)
John G. Laughlin, Jr.: That is correct.
Charles E. Whittaker: (Inaudible)
John G. Laughlin, Jr.: That is the status of -- that would be the status of petitioner, where he restored, and he would, we think in the event of restoration, be entitled to what might be classified as an employment benefit that is accrued during the period of his removal.
Felix Frankfurter: He may be qualified -- he may be qualified with the one out of three -- one in three selection rule apply?
John G. Laughlin, Jr.: No. As I understand it in respect to the Schedule A positions of the Department of Interior, particularly the overseas positions here, I don't understand there to be a written examination required. These are jobs that are not susceptible of written examination that's why -- it's the one reason that they are Schedule A to begin with. The qualifications as I gather from the civil service regulations are that the employee have completed a satisfactory period of service. I don't think it --
Felix Frankfurter: It depends on the choice of the head of the division or department, is that right?
John G. Laughlin, Jr.: That's -- that's right. It comes down to that and I think that would be the situation in this case where he restored.
Earl Warren: Mr. Laughlin this is rather technical question and it wasn't briefed by either parties, as I understand that the counsel never heard of it or wasn't in a position to know the existence of this until last few days and I wonder if it wouldn't be allowed for each of you to submit a memorandum on this -- on this subject.
John G. Laughlin, Jr.: We will be glad to do so.
Earl Warren: Covering -- covering that subject.
John G. Laughlin, Jr.: We will be glad to do so.
Earl Warren: We will have it in my mind (Inaudible). Thank you. Will you write the first memorandum on it Mr. --
John G. Laughlin, Jr.: Will do.
Earl Warren: Thank you. Mr. Hynning, you may proceed.
Clifford J. Hynning: If the Court please, I would like to spend a few moments on the 56 personnel document. As I -- as the record show, there were three documents filed. There was an affidavit -- this appears on the record starting on Page 32. There was an affidavit by the personnel officer of the Office of Territories of the Department of the Interior. And it stated that this affidavit accompanied the defendant's opposition to plaintiff's motion for summary judgment. And the posture there taken by the Department of Justice was that this was a expunging of the record. Now the affidavit states that the attached form 50, which is the document on Page 33, is a true copy of the official document reflecting the termination of Vitarelli from a position under the jurisdiction of the Office of Trust Territories, and that is all the affidavit states. Now the notification of personnel action that's on Page 33 is exactly the same as the documents entitled Notification of Personnel Action on Page 31 except for two particulars. It omits a sentence and it adds a sentence. The sentence that it omits is the sentence that appears at the top of Page 32, the 5th line, “This action is being taken in accordance with the provisions of Executive Order 10450.” That sentence does not appear in the new 56 form 50. The second change is the addition of a sentence appearing on the top of page 34, “This form 50 is a revision of and replaces the original bearing the same date.” In all other respects the two documents are identical. Now that means that there are two dates on each document, a date appearing after line number four, which in normal personnel practice reflects the date on which the document is prepared. In both instances that date is 9/21/54. The effective date is line number six, and that's date 9/10/54. Now I submit that at the time, this document was prepared under the Department of the Interior, sometime in October 1956, it was -- it purported to be an expunging of the reference to the fact that the earlier document had been taken in accordance with the provisions of Executive Order 10450 and was nothing else. It was not in my opinion a re-firing of the individual.
Felix Frankfurter: Would you be good enough to state what 21 remarks, what's the significant of all that writing? (Inaudible) what's the point of that?
Clifford J. Hynning: I -- that appears and it says, this action is subject to all applicable laws, rules and regulations and maybe subject to investigation of -- I don't know what it means. I assume this is jargon that appears sort of a savings clause on all personnel forms. I am not attributing any significance to it that -- that this means --
Felix Frankfurter: I still gather you didn't, but I just wonder what is the significance?
Clifford J. Hynning: Possibly it could be contented that it meant this was subject to the Lloyd-La Follette Act but I don't think that could follow.
Felix Frankfurter: It maybe a formula, you've got (Inaudible). This maybe a be a routine way of qualifying whatever they say subject to whatever they may or may not be subject to civil service regulation.
Clifford J. Hynning: Now one of the difficulties here, this was reset in type, in the court below we had a photostat and there we could see whether this was printed or type written, at the moment I don't know whether this was something --
Felix Frankfurter: It has a bearing on our problem?
Clifford J. Hynning: As far as our view of the case is concerned, no.
Tom C. Clark: United States Civil Service has power to investigate and set aside or refuse to affirm summary dismissals that as explained the (Inaudible) of summary dismissals (Inaudible)?
Clifford J. Hynning: Assuming -- this may not answer your question directly, but assuming that in 1954 Vitarelli had been summarily removed without any reference to security status whatever. As of that time he would have had no administrative rights of appeal or review by the Civil Service Commission.
Tom C. Clark: What about 1956?
Clifford J. Hynning: In 1956 we have two changes in circumstances. One is the fact that this is a document coming two years after he is off -- out of service.
Tom C. Clark: Well, I am not talking about -- suppose this is just a 1956 document, all he would (Inaudible) 1956 but no prior history that the head of the department (Inaudible). Could he have done it without asking the civil service and having it approved?
Clifford J. Hynning: Well, I would like to reserve that question to the answer I am going to try to make in the written brief because I have not determined to what extent it was within the power of the Secretary of the Interior having on April 1 decided that all the positions, educational positions in the Office of Trust Territories were to be put in the competitive civil service. Whether he could take this long a time, that is from April 1 to let us say October 15 or October 1, to make up his mind. Now perhaps he could in which case the answer would be that there would be no right to review.
Tom C. Clark: Is that the only statute on which they rely for the right to dismiss summarily for any cause they see there.
Clifford J. Hynning: I believe the Department of Justice is relying on a statute. They are relying on the inherent power of the executive to dismiss an executive employee unless that employee has some rights either under a statute or under the constitution. And of course the rights under the constitution are deemed to be limited to matters of things that are clearly irrational or that involve matters of partisan politics.
Tom C. Clark: But if the head of the department does have such inherent power, what was the reason in 1956 for adding the statement about the rules and regulations?
Clifford J. Hynning: I do not know sir.
Tom C. Clark: If that's what they are depending on, why did they add this in 1956?
Clifford J. Hynning: I can't answer that question. I can speculate as I have I think it's jargon.
Felix Frankfurter: Well, formula -- I mean -- it has application -- it has application so they stick it on everywhere on each --
Clifford J. Hynning: Well, I think you are trying to subject some of the personnel forms of the government to a logical reasonable analysis and that can't be done sometimes.
Tom C. Clark: Well, I should say that --
Clifford J. Hynning: At least that's my personal opinion.
Tom C. Clark: -- (Inaudible) but I should think that they have a summary right to dismiss. And we assume that the Secretary of Interior has a summary right to dismiss and that's what they're basing it on. There will be no other reason for them to put in something about the civil service supervision.
Clifford J. Hynning: I want to be fair here to the Departments of Justice. I suppose they would say -- it's stating that it is subject to the applicable law, its weasel language. If the law isn't applicable, it isn't subject to that.
Tom C. Clark: Well, maybe it's legal language but its language --
Clifford J. Hynning: I said we have to --
Tom C. Clark: -- would construe in connection with determining whether they dismissed him summarily at that time as of that date on so-called inherent power subject to no man's supervision.
Clifford J. Hynning: Well, you persuaded me I should withdraw my earlier answer and give a little more reflection to this in the memorandum I shall submit.
Felix Frankfurter: Well it would be very easy to determine whether this is a regular form, the generality -- but there are no instances where they -- of dismissals or of suspension under the competitive classification, and therefore they used this form when it is not in the competitive class. I mean that would not surprise me it is a public document that's printed or censored, but easy enough to find out I suppose.
Clifford J. Hynning: That's more within the knowledge of the respondent than it is mine.
Felix Frankfurter: (Inaudible) we would like to know about that.
Speaker: As I understand your point about the document on 33, which is the 1956 Notification of Personnel Action, you say that has no greater effect than there had been a letter stuck in the file saying that there was typographical error on the original personnel action and that's hereby corrected.
Clifford J. Hynning: Well, I -- I don't like to ask a question -- which answers a question which speaks in terms of labeling or an error or error in citation. This -- this was a very substantive wrong done to Vitarelli. I think this is one of the things in this -- in the brief I have criticized the Court of Appeals very strongly on, saying this is an error in labeling. I don't think it has any -- in my view the 1956 document means nothing more than they have endeavored partially to comply with our request for an expunging of the record and that alone, and I believe it was on that basis this document was submitted to the district court and used by respondents there. Now I think this perhaps is further supported by the third document that was submitted in 1956 and that's the document on Page 34, which is an affidavit from the Civil Service Commission, which says that all records of the Commission have been expunged of all adverse findings made with respect to Vitarelli under Executive Order 10450. Now Mr. Hall (ph) could not make that statement if he did not have a new form 50, which had deleted from it the reference to the Executive Order 10450. And it would appear to me that this third document clinches my arguments that all that was attempted, intended, or actually done in the 1956 document was an expunging and nothing more and that could not be taken to have the effects of a 1956 firing.
Speaker: In another words what you say is that if the 1954 firing is no good, the man has never been fired.
Clifford J. Hynning: That is our position. Now I would like to make one other technical observation on the statute there has been a suggestion here that the 1950 Act or the Act of August 26, 1950 does not apply to persons outside the competitive civil service. I think that is easily answered by the text of the Act itself, which is printed in the government's brief, Page 28. And if you look there, after the first italicized proviso, that any employee having a permanent or indefinite appointment, now an indefinite appointment means the person who has an appointment outside the competitive civil service. And while there may have ben some legislative history to suggest that they wanted additional powers, nonetheless the face of the statute shows that it had application to people in the -- who were not in the competitive civil service so long as their position had some rational relationship with the national security. I have just apparently one or two minutes left and I would like to urge this Court to overrule Bailey against Richardson. I believe the premisses under which that case was affirmed without an opinion by this Court have been completely rejected in subsequent decisions in Peters, in Service, in Cole. And I believe that much of a difficultly in lower courts comes from the facts that the lengthy opinion of the Court of Appeals in the Bailey case still has a certain degree of standing which I believe it should not have and does not have under Peters, Cole, and Service and -- but that is a --
Hugo L. Black: Well, that was an equally divided court.
Clifford J. Hynning: An equal division, that is correct but that --
Hugo L. Black: Why do you say overrule it?
Clifford J. Hynning: I -- I say -- I think the principle of Bailey is wrong and the fact that it is wrong I think is demonstrated by the decisions of this Court in Peters, Cole and Service. Now Bailey essentially held that the a governmental employees has no constitutional right. He is a policeman -- he has the privilege no one has the constitutional right to be policeman kind of argument. I believe that has been rejected by this Court, but the language appears to have --
Felix Frankfurter: Whose language?
Clifford J. Hynning: I beg your pardon. The language of the Court of Appeals.
Felix Frankfurter: Well, I know but we can't overrule a case that -- it's stopped by overruling any sense, and doesn't overrule a case (Inaudible)
Clifford J. Hynning: I stand corrected.
Felix Frankfurter: That we can't overrule a case that isn't here.
Clifford J. Hynning: I stand corrected. Well, now -- my language was certainly subject to your criticism.
Felix Frankfurter: And then you suggest that if subsequent cases have laid down documents that contradict Bailey below, why should anybody who needs the legal material confidently bother about what the lower court has done when it's to be wiped out in principle by later decisions of this Court?
Clifford J. Hynning: Because --
Felix Frankfurter: And a divided -- a divided court is -- nearly of necessity (Inaudible) mean the lower court's judgments standing on necessity.
Clifford J. Hynning: The fact of the matter is Mr. Justice Frankfurter, the governments briefs rely on Bailey against Richardson, that they have persuaded district court that that's good law, and they persuade --
Felix Frankfurter: But if we were to consider all the ruling, every miscitation of even the most eminent counsel, our report would be even thicker than they are?
Clifford J. Hynning: I believe that if this Court decides Vitarelli versus Seaton in the favor of petitioner, that will be made even clear. Thank you.